FILED
                           NOT FOR PUBLICATION
                                                                            MAR 25 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   17-10550

              Plaintiff-Appellee,                DC No. CR 17-0198 WHA

 v.
                                                 MEMORANDUM*
MARC GROAH,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                            Submitted March 13, 2019**
                             San Francisco, California

Before:      SILER,*** TASHIMA, and McKEOWN, Circuit Judges.

      Defendant-Appellant Marc Groah was convicted by a magistrate judge under

36 C.F.R. § 2.13(a)(1) for lighting or maintaining a fire on Rodeo Beach in the

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)(C).
      ***
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
Golden Gate National Recreation Area; the district court affirmed the conviction

on appeal. Groah now appeals to this Court on the grounds that the government

did not adduce sufficient evidence to prove that Rodeo Beach was not designated

for fires on the date of the offense, and that the government had not provided

constitutionally sufficient notice that lighting a fire on Rodeo Beach was

prohibited. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1.     “We review the sufficiency of evidence in a criminal trial de novo,

asking whether, after ‘viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.’” United States v. Arnt, 474 F.3d 1159, 1162

(9th Cir. 2007) (quoting United States v. Shipsey, 363 F.3d 962, 971 n.8 (9th Cir.

2004)). To establish the violation with which Groah was charged, the government

had to prove that (1) Groah lit or maintained a fire; and (2) the fire was in an area

not designated for a fire on federally owned land administered by National Park

Service. See 36 C.F.R. § 2.13(a)(1). While Groah does not dispute that he lit and

maintained a fire on federal land, he contends that the government failed to prove

beyond a reasonable doubt that Rodeo Beach was not an area designated for fires

on January 17, 2017, the date of the offense.




                                           2
      However, National Park Service Ranger Paul Forward—whom the

magistrate judge found to be “percipient” and “knowledgeable”—gave

uncontradicted testimony that Rodeo Beach was not designated for fires on January

17, 2017. Ranger Forward’s testimony provides the minimal evidence required to

establish the status of Rodeo Beach on the day of the offense. See United States v.

Ali, 266 F.3d 1242, 1244 (9th Cir. 2001) (“[A] bank employee’s uncontradicted

testimony of a bank’s insured status can sufficiently support the jury’s conclusion

that this element was proven beyond a reasonable doubt.” (citation and internal

quotation marks omitted)). Ranger Forward’s testimony was further corroborated

by a webpage printout from April 2017 showing that, within the Golden Gate

National Recreation Area, only Muir Beach and Ocean Beach are designated for

fires. Based on this evidence, a rational trier of fact could find that fires were not

permitted at Rodeo Beach on the date of the charged offense, and that Groah

therefore violated 36 C.F.R. § 2.13(a)(1). See Arnt, 474 F.3d at 1162.

      2.     We review de novo adequacy of notice claims and a district court’s

interpretation of a regulation, including whether a regulation provides enough

notice to satisfy due process. See Williams v. Mukasey, 531 F.3d 1040, 1042 (9th

Cir. 2008); United States v. Lee, 183 F.3d 1029, 1033 (9th Cir. 1999); United

States v. Bozarov, 974 F.2d 1037, 1040 (9th Cir. 1992). Groah was charged with


                                           3
violating 36 C.F.R. § 2.13(a)(1), which states that lighting or maintaining a fire is

“prohibited” on certain federal land, “except in designated areas . . . .” See 36

C.F.R. § 2.13(a)(1). While the regulation itself does not provide notice of which

areas specifically are designated or undesignated for fires, it does provide notice

that fires are prohibited, except in designated areas. See id. This language gives a

“person of ordinary intelligence a reasonable opportunity to know” that he may not

light a fire unless an area is specifically designated for a fire. See Grayned v. City

of Rockford, 408 U.S. 104, 108 (1972). Because publication in the Code of Federal

Regulations meets the notice requirements imposed by the Constitution, 36 C.F.R.

§ 2.13(a)(1) provided constitutionally sufficient notice that Groah was prohibited

from lighting or maintaining a fire at Rodeo Beach because Rodeo Beach was not

specifically designated for fires. See Bozarov, 974 F.2d at 1045; United States v.

Vasarajs, 908 F.2d 443, 448 (9th Cir. 1990).

      AFFIRMED.




                                           4